Order entered April 2, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01579-CV

                         MISHA BENNETT-HICKMAN, Appellant

                                                V.

                       JON FOLEY AND OLIN CLEMONS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06006-B

                                            ORDER
       The clerk’s record in this case is overdue. By postcard dated January 10, 2014, we

notified the Dallas County Clerk that the clerk’s record was overdue. We directed the district

clerk to file the clerk’s record within thirty days. In response, the County Clerk’s office filed a

letter informing the Court that the clerk’s record had been prepared but had not been filed

because appellant had not paid for the clerk’s record. However, our records show an affidavit of

indigency was filed in the County Clerk’s office on November 7, 2013.

       Accordingly, this Court ORDERS the Dallas County Clerk to file, within TEN DAYS of

the date of this order, either (1) the clerk’s record; or (2) an order sustaining a contest to

appellant’s affidavit of indigency. We notify appellant that if we receive verification she is not
indigent and has not paid for the record, we will, without further notice, dismiss the appeal. See

TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       John Warren
       Dallas County Clerk




                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE